Citation Nr: 0934038	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  05-12 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
period prior to March 10, 2005, and a rating in excess of 20 
percent for the period thereafter for degenerative joint 
disease of the lumbar spine, status post discectomy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to May 
1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In June 2003 and July 2003 rating 
decisions, the RO denied the Veteran's claim for an 
evaluation higher than 10 percent for his service-connected 
low back disability.  

During the pendency of this appeal, however, the RO issued a 
February 2008 rating decision in which it granted a higher 20 
percent evaluation for his low back disability, effective 
March 10, 2005, the date a VA examination showed a worsening 
of symptoms.  Therefore, the issue on appeal includes 
entitlement to an evaluation higher than 10 percent prior to 
March 10, 2005, and entitlement to an evaluation higher than 
20 percent since that date.  

In July 2009, the Veteran testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that a remand is necessary in order to 
determine whether the Veteran is entitled to a separate 
rating for any neurological abnormalities in either lower 
extremity associated with his low back disability due to 
intervertebral disc syndrome (IVDS).  However, there is 
conflicting evidence as to whether the Veteran has 
neurological abnormalities due to IVDS, thereby requiring an 
additional VA examination to resolve this issue.  

The Veteran has consistently reported low back pain with 
radiation to both lower extremities, with the left worse than 
the right.  He has also reported occasional numbness and 
tingling of the lower extremities.  In support of his 
assertions, a March 2005 VA examination report notes that 
there was a positive sciatic irritation sign bilaterally, 
which was significantly worse on the left.  In contrast, 
however, a neurological examination in January 2008 notes 
that there was no objective evidence of any peripheral 
neuropathy or nerve dysfunction in either lower extremity.  
To add to the confusion, an addendum report notes that a 
nerve conduction velocity (NVC) was normal, and that an 
electromyography (EMG) was consistent with trauma to the 
paraspinal muscles but did not completely rule out a lumbar 
radiculopathy.  Moreover, service connection has been granted 
for periodic limb movements of sleep (i.e., restless leg 
syndrome), a neurological disorder which the Veteran has 
testified is manifested by different symptomatology than his 
claimed lumbar radiculopathy.    

In light of this confusion, the Veteran should be scheduled 
to undergo another VA examination to determine the current 
severity of his service-connected low back disability, to 
include any associated neurological symptoms in either lower 
extremity.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (2008) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim); see also Green v. 
Derwinski, 1 Vet. App. 90, 92 (1990) (holding that the 
fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical examining, 
one which takes into account the records or prior medical 
treatment, so the evolution of the claimed disability will be 
a fully informed one.").

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and severity of his service-connected 
degenerative joint disease of the lumbar 
spine, status post discectomy, including any 
orthopedic and neurological symptoms.  The 
claims folder, to include a copy of this 
remand, must be made available to the 
examiner for review.

Any special diagnostic studies deemed 
necessary should be performed, including 
electrodiagnostic testing, an EMG, NVC, CT 
scan, and/or an MRI.  The examiner should 
also describe all symptomatology due to the 
Veteran's service-connected low back 
disability, to include any neurological 
pathology that is separate and distinct from 
his service-connected periodic limb movements 
of sleep (restless leg syndrome).  In 
particular, the examiner should describe the 
level of any complete or incomplete paralysis 
of the sciatic nerve related to his low back 
disability.

In reporting the results of range-of-motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
limitation of motion, if any, accompanied by 
pain.  To the extent possible, the examiner 
should assess the extent of any pain and 
describe the extent of any incoordination, 
weakened movement, and excess fatigability on 
use.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The existence of any 
ankylosis of the spine should also be 
identified.

If intervertebral disc syndrome is confirmed 
by diagnostic testing, the examiner should 
note the total duration of any incapacitating 
episodes of that disability, if any.  An 
incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.

The rationale for all opinions expressed 
should also be provided.

2.  Then readjudicate the claim in light of 
the additional evidence, to include 
consideration of assignment of separate 
ratings for any neurologic abnormalities 
found to be associated with the Veteran's 
service-connected low back disability.  If 
the claim remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

